Title: From James Madison to Congress, 11 April 1816
From: Madison, James
To: Congress


                    
                        
                            April 11th. 1816
                        
                    
                    With a view to the more convenient management of the important and growing business connected with the grant of exclusive rights to Inventors & Authors; I recommend the establishment of a distinct Office, within the Department of State, to be charged therewith, under a director, with a Salary adequate to his services; and with the privelege of franking communications by mail from and to the office. I recommend also that further restraints be imposed on the issue of patents to wrongful claimants, and further guards provided against fraudulent exactions of fees by persons possessed of patents.
                    
                        
                            James Madison
                        
                    
                 